Citation Nr: 0941101	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for glucose-6-phosphate 
dehydrogenase (G6PD) deficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to March 
1984 and from December 2003 to March 2005.  He has additional 
service in the North Dakota Army National Guard from January 
1987 to the present.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The Veteran's case was previously before the Board in March 
2009.  Two additional issues were before the Board at that 
time, entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee and entitlement to an 
initial evaluation in excess of 10 percent for arthritis of 
the left knee.  The Board remanded the two issues for the RO 
to issue a statement of the case (SOC) to address the 
Veteran's disagreement with his disability ratings.

While the case was in a remand status the Veteran's 
representative submitted a statement wherein he said the 
Veteran was satisfied with his disability ratings.  
Therefore, he was withdrawing his appeal regarding the two 
knee disability rating issues.  See 38 C.F.R. § 20.204 
(2009).  Accordingly, the Board finds that the appeal, with 
respect to the initial disability ratings for the Veteran's 
knee disabilities, has been withdrawn.  


FINDINGS OF FACT

1.  G6PD deficiency is a congenital defect.

2.  There is no evidence of a superimposed injury or disease 
during the pendency of the claim.



CONCLUSION OF LAW

A chronic, acquired disability manifested by G6PD deficiency 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1982 to March 
1984 and from December 2003 to March 2005.  His later service 
included combat service in Iraq in support of Operation Iraqi 
Freedom.  The Veteran has additional service in the North 
Dakota Army National Guard from January 1987 until the 
present.  The Veteran has not advised VA of the termination 
of his National Guard service.

As noted, the Veteran was called to active duty in December 
2003.  A review of his service treatment records (STRs) 
reflects that a laboratory test was done at that time to test 
for the presence of a G6PD deficiency.  The STRs are not 
clear as to when the results were recorded.  Clearly, by 
February 2005 results showing that the Veteran had the 
deficiency were entered in the STRs.  The Veteran was advised 
of the finding.

The STRs do not reflect any treatment for any complaints 
associated with the G6PD deficiency.  There is no evidence of 
anemia at anytime during his active duty from December 2003 
to March 2005, or at a later date.  A physical examination 
report from May 2006 found no evidence of any illness, to 
include anemia, related to the deficiency.  The Veteran did 
not report any on his medical history form.  

The Veteran's service personnel records show that he was 
given a retention waiver to remain in the National Guard.  
The waiver was required as a result of the identification of 
the G6PD deficiency as he was no longer able to be deployed.  
The waiver was to last until his expected date of termination 
of service in January 2007.  The waiver was granted in 
October 2005.  

The Veteran was afforded a VA general medical examination for 
other issues related to an earlier claim in May 2005.  The 
examiner noted that the Veteran was identified as having a 
G6PD deficiency in service and as having anemia on his return 
from overseas.  The examiner did not relate any current 
disorder to the Veteran's deficiency.

The Veteran submitted his claim for service connection for 
the G6PD deficiency in June 2005.

VA treatment records, for the period from June 2005 to April 
2006, reflect that the Veteran presented for his initial 
evaluation in June 2005.  He was evaluated in the hematology 
clinic to assess his G6PD status.  Treatment entries 
confirmed the presence of the deficiency.  However, no 
illness related to the deficiency was found.  The Veteran was 
given advice and counseling on different foods and 
medications he should avoid.  He was also encouraged to have 
his children tested.  A later entry confirmed that two of his 
children had the same deficiency defect.

The Veteran was afforded a VA examination to address the 
questions of whether his G6PD deficiency represented a 
congenital defect or a congenital disease and, if a defect, 
whether there was any superimposed injury or disease in June 
2009.  The examiner provided a thorough review of the 
evidence of record.  He noted the questions to be answered.  
The examiner noted that the Veteran was tested in December 
2003 and found to have a G6PD deficiency.  He noted that this 
was confirmed by VA testing in July 2005.  The examiner 
stated that there were four forms of symptomatic G6PD 
deficiency.  They are: 1) acute hemolytic anemia; 2) 
congenital nonspherocytic hemolytic anemia; 3) neonatal 
hyperbilirubinemia; and, 4) favism.  These symptoms can be 
brought about through the use of various medications, foods, 
or supplements.  They do not occur based on the existence of 
the deficiency itself.

The examiner said the Veteran's STRs did not reveal any 
documented evidence of any of the conditions during service.  
Further, the Veteran was unaware of having any of the 
conditions.  The examiner noted that the Veteran's complete 
blood counts (CBCs) had been normal along with a normal 
bilirubin.  He said if there was hemolysis going on, the 
Veteran would be anemic, his lactic dehydrogenase (LDH) and 
bilirubin levels would be high, and his serum haptoglobin 
would be low and his urine would be brown.  He said none of 
this was found.  

The examiner said the Veteran was not initially told of the 
results of the testing during his last period of active 
service.  As a result, he was taking Mefloquine for malaria 
prophylaxis.  The Veteran reported that his urine was brown 
the whole time he was in Iraq.  

In regard to the question of whether a G6PD deficiency is a 
defect or disease, the examiner provided a lengthy discussion 
of the deficiency.  He said the G6PD deficiency was the most 
common enzymatic disorder of red blood cells in humans, 
affecting more than 400 million people.  He said affected 
patients were usually asymptomatic but many patients had 
episodic anemia while a few had chronic hemolysis.  The 
examiner said that G6PD was a congenital, inherited, genetic 
disorder not subject to improvement or deterioration.  He 
added that there was a superimposed disease during the 
Veteran's period of service.  This was because he was not 
told of his deficiency and was given Mefloquine, an anti-
malaria drug.  The examiner said this caused hemolysis and a 
dark urine during service.  He noted that the Veteran was no 
longer taking the Mefloquine and no longer had any hemolysis 
going on.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including primary anemia, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the Veteran was involved in 
combat.  He participated in combat patrols by manning a 
machinegun in his vehicle.  He was involved in a patrol where 
another vehicle was destroyed, and comrades killed, by an 
improvised explosive device while serving in Iraq.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 
469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2009).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2009).

The evidence is unequivocal as to when the G6PD deficiency 
was identified.  This was during the Veteran's December 2003 
to March 2005 active service.  The Veteran is not alleging 
that it was manifest during his initial period of active duty 
nor at any other time involving his service in the National 
Guard.  

The requirements for service connection for a G6PD deficiency 
have been previously set forth.  Pertinent regulations 
provide that congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2009).  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003) (upholding VA's regulation that a congenital 
disorder is not a disease or injury as contemplated by 
38 U.S.C.A. §§ 1110, 1131).  Service connection may be 
granted for congenital diseases, as opposed to congenital 
defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, 
VAOPGCPREC 82-90.  In general, a disorder is considered to be 
a disease if it is capable of improving or deteriorating 
while a defect is not considered capable of improving or 
deteriorating.  VAOPGCPREC 82-90.  Finally, if a defect is 
subject to superimposed disease or injury, service connection 
may be warranted for the resultant disability.

In this case, the medical evidence is clear that the Veteran 
has a congenital, inherited defect.  This is established by 
the VA medical opinion from June 2009.  There is no contrary 
medical evidence of record.  As such, service connection 
cannot be established for the G6PD deficiency defect.  See 
Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (citing to 
Winn v. Brown, 8 Vet. App. 510, 516 (1996)(congenital defects 
may not be service connected); see also Terry, 340 F.3d at 
1384.  The defect is not considered to be a disability as 
contemplated by 38 U.S.C.A. §§ 1110, 1131.  Id.  

The remaining question is whether there is a superimposed 
injury or disease, or whether one was present at any time 
during the pendency of the current appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran is competent to provide evidence of his having 
dark urine during his period of active service from December 
2003 to March 2005 even though this is not documented in his 
STRs.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006); 38 U.S.C.A. § 1154(b).  As noted by the VA 
examiner, this was evidence of hemolysis during service as a 
result of the interaction between the Mefloquine provided to 
the Veteran and the G6PD deficiency.  However, there is no 
evidence of record that the Veteran continued to experience 
the hemolysis once he left active duty or at any time during 
the pendency of his appeal.  The VA outpatient records 
reflect the results of laboratory studies and evaluations in 
the hematology clinic and there is no active disease 
identified, only the presence of the deficiency defect.  The 
STRs, dated after March 2005, do not provide any evidence of 
any superimposed disease, to include anemia.  

The Veteran stated in his substantive appeal that he had 
experienced having dark urine, which has been accepted, for 
when he was on active duty.  He also said he had a reaction 
to medication provided to treat a toe fungus he said he 
developed in service.  The dark urine, and hemolysis has been 
accounted for as explained and is not, and was not, present 
during the current appeal.  There is no documentation of his 
having a reaction to medication for the fungus as he has 
alleged.  However, this would be related to medication 
provided to the Veteran after his military service and not 
for anything that occurred during service as there is no 
evidence of treatment for any type of fungal disorder during 
service.  

As the Veteran has a congenital defect, as defined by 
38 C.F.R. § 3.303(c), there is no basis to consider the 
presumption of soundness question.  See Terry, 340 F.3d at 
1385-86; see also Winn, 8 Vet. App. at 515-16. 

In the absence of superimposed disease or injury, service 
connection may not be allowed for the Veteran's G6PD 
deficiency.  Without such evidence, the G6PD deficiency is 
merely a congenital defect for which VA compensation cannot 
be granted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As such, the claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the Veteran's G6PD deficiency.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In addition, the Court held in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Veteran's claim for service connection for his G6PD 
deficiency was received in June 2005.  The RO wrote to him in 
August 2005.  He was informed of the evidence required to 
substantiate his claim for service connection.  He was 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  

The Veteran did not respond to the notice letter.  However, 
he did provide copies of private and VA treatment records in 
support of his claim.  

The Veteran's claim for service connection was denied by way 
of a rating decision dated in January 2006.  Notice of the 
rating action was provided that same month.  

The Veteran submitted his notice of disagreement (NOD) in 
February 2006.  The Veteran took issue with a finding by the 
RO that his G6PD was found at an earlier time in service.  He 
disputed that evidence and noted he had reviewed all of his 
National Guard records and did not find the evidence cited by 
the RO.

The notice required by Dingess was provided by separate 
correspondence in March 2006.

The RO issued a SOC in May 2006.  The Veteran's contentions 
from his NOD were noted.  The RO acknowledged the error in 
citing to wrong evidence.  The SOC provided an explanation of 
the continued denial of the claim based on the Veteran having 
a congenital defect.  

The VCAA requirements have been satisfied in this case.  The 
Veteran has not disputed the contents of the VCAA notice.  He 
was afforded a meaningful opportunity to participate in the 
development of his claim.  From the outset he demonstrated 
actual knowledge of what was required to establish service 
connection for his claimed disorder.  He provided evidence in 
support of his claim, he disputed statements from the RO 
based on his review and knowledge of his own military 
records.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, a VA 
examination report, private medical records, and statements 
from the Veteran.  He elected to not have a hearing in his 
case.  The Board remanded the case for specific development 
of the congenital defect/congenital disease issue in March 
2009.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Service connection for a disability manifested by G6PD 
deficiency is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


